UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 03940 Strategic Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30* Date of reporting period: July 1, 2015-June 30, 2016 * Fiscal year end is 5/31 for Dreyfus Select Managers Small Cap Growth Fund * Fiscal year end is 8/31 for Dreyfus Conservative Allocation Fund, Dreyfus Growth Allocation Fund and Dreyfus Moderate Allocation Fund * Fiscal year end is 12/31 for Dreyfus Active MidCap Fund Item 1. Proxy Voting Record Strategic Funds, Inc. Dreyfus Active MidCap Fund ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Corti For Against Management 1.2 Elect Director Hendrik Hartong, III For For Management 1.3 Elect Director Brian G. Kelly For Against Management 1.4 Elect Director Robert A. Kotick For Against Management 1.5 Elect Director Barry Meyer For For Management 1.6 Elect Director Robert J. Morgado For Against Management 1.7 Elect Director Peter Nolan For For Management 1.8 Elect Director Casey Wasserman For For Management 1.9 Elect Director Elaine Wynn For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Glenn Earle For For Management 1d Elect Director Niall Ferguson For For Management 1e Elect Director Sean M. Healey For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Patrick T. Ryan For For Management 1h Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 16, 2016 Meeting Type: Annual Record Date: JAN
